 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 394Doug Wilson Enterprises, Inc. and United Brother-hood of Carpenters and Joiners of America, Lo-cal 1765, AFLŒCIO.  Cases 12ŒCAŒ20155 and 12ŒRCŒ8357 June 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND WALSH On November 27, 2000, Administrative Law Judge Howard I. Grossman issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed cross-exceptions and an an-swering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified and set forth in full below.2 ORDER The National Labor Relations Board orders that the Respondent, Doug Wilson Enterprises, Inc., Cape Ca-naveral, Florida, its officers, agents, successors, and as-signs, shall 1. Cease and desist from (a) Laying off, discharging, or otherwise discriminat-ing against employees because of their union or other protected, concerted activities, or in order to attempt to mask the unlawful motive for such conduct. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer William Baumgardner and Mark Oropeza full reinstate-ment to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d. Cir. 1951). We have carefully examined the record and find no basis for reversing the findings.  2 The judge, in his recommended Order and notice, failed to set forth the full names of all discriminatees and failed to conform fully to the requirements set forth in Indian Hills Care Center, 321 NLRB 144 (1996).  Accordingly, we have modified the Order and notice as neces-sary.   (b) Within 14 days from the date of this Order, remove from its files any reference to the unlawful discharges of William Baumgardner, Mark Oropeza, Michael Dia-mond, and William Mutter, and within 3 days thereafter notify the employees in writing that this has been done and that the discharges will not be used against them in any way. (c) Make William Baumgardner, Mark Oropeza, Mi-chael Diamond, and William Mutter whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth in the remedy section of the judge™s decision. (d) Preserve and, within 14 days of this request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records, including an electronic copy of the records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post at its facility in Cape Canaveral, Florida, copies of the at-tached notice marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided by the Regional Director for Region 12, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since May 26, 1999. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply. IT IS FURTHER ORDERED that the election held on June 11, 1999, in Case 12ŒRCŒ8357, is set aside and that  3 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 334 NLRB No. 51  DOUG WILSON ENTERPRISES 395the case is remanded to the Regional Director of Region 
12 for the purpose of conducting a new election. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their  
own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.  
 WE WILL NOT lay off, discharge, or otherwise dis-
criminate against employees 
because of union or other 
protected, concerted activities, and WE WILL NOT
 dis-
criminate against employees in order to attempt to mask 

the unlawful motive 
for such conduct. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer William Baumgardner and Mark 

Oropeza full reinstatement to their former jobs or, if 
those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
WE WILL make William Baumgardner, Mark 
Oropeza, Michael Diamond, 
and William Mutter whole 
for any loss of earnings and other benefits resulting from 
their discharge, less any net interim earnings, plus inter-
est. WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 

the unlawful discharges of William Baumgardner, Mark 
Oropeza, Michael Diamond, and William Mutter, and 
WE WILL, within 3 days ther
eafter, notify each of them in writing that this has been done and that the discharges 
will not be used against them in any way. 
DOUG WILSON ENTERPRISES, INC. 
 Michael Maiman, Esq., 
for the General Counsel.
  Wayne Helsby, Esq., 
and Paul Scheck, Esq. (Allen, Norton & 
Blue, P.A.), 
for the Respondent.  
James Harvey, Director of Organizing, 
for the Charging Party. 
DECISION STATEMENT OF THE CASE 
HOWARD I. GROSSMAN, Admini
strative Law Judge.  The original charge in Case 12ŒCAŒ20155 was filed on May 28, 
1999,1 by United Brotherhood of Carpenters and Joiners of 
America, Local 1765, AFLŒCIO (the Union) and an amended 

charge on August 31.  Complaint issued on February 28, 2000, 
and alleged that on May 26 Doug 
Wilson Enterprises, Inc. (Re-
spondent or the Company), laid 
off Jay Baumgardner, Michael 
Diamond, William Mutter, and Mark Oropeza because they 
joined and assisted the Union and engaged in concerted activi-
ties, in order to discourage employees from joining the Union. 
Pursuant to a Stipulated Election Agreement, in Case 12Œ
RCŒ8357, a secret-ballot elec
tion was conducted among Re-
spondent™s voters in an appropriate unit on June 11.  Of ap-
proximately six eligible voters, two cast votes for the Union, 
and three against it, with one challenged ballot.  Accordingly, 
the Union did not receive a majori
ty of the valid votes counted 
plus the one challenged ballot.
  The Union filed timely objec-
tions to the election, which inte
r alia alleged 
that Respondent 
terminated all bargai
ning unit employees on receipt of the peti-
tion.  The cases were consolidated for hearing on March 20, 
2000. A hearing on these matters was conducted before me on May 
8, 2000, in Cocoa, Florida.  Thereafter, the General Counsel 
and Respondent filed briefs.  On the basis of the entire record, 
including my observation of the demeanor of the witnesses, I 
make the following FINDINGS OF FACT 
I. JURISDICTION Respondent is a Florida corporat
ion, with a place of business in Cape Canaveral, Florida, wher
e it is engaged in the construc-
tion business.  During the 12 months preceding issuance of the 

complaint, Respondent received at
 its Cape Canaveral facility 
and at other jobsites located in the State of Florida goods val-
ued in excess of $50,000 directly from points outside the State 
of Florida.  Respondent is an
 employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
A. The Employment of Baumgardner and Oropeza 
Respondent hired William Jay 
Baumgardner in May 1998.  
He testified that he was hired as a carpenter and did carpentry 
work.  Company President Dougl
as Wilson testified that his 
employees were classified as ﬁskilled laborﬂ and did a variety 
of jobs, including sweeping the fl
oor.   The Stipulated Election 
Agreement describes the employees as ﬁcarpenters.ﬂ
2 Baumgardner™s beginning wage rate was $8.50.  A few months later it was raised to 
$10.59.  He recommended Mark 
                                                          
 1 All dates are in 1999 unless otherwise specified. 
2 GC Exh. 3. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 396Oropeza to the Company, and the latter was hired in October 
1998, without an interview upon filing an application. 
Baumgardner and Oropeza thereafter worked as a team, and 
received many compliments from Wilson.  There is no record 
of any oral or written discipline during their period of employ-
ment. 
B. The Union Activity 
In February 1999, union representatives approached employ-
ees at a jobsite and discussed th
e Union.  In March Baumgard-
ner and Oropeza joined the Union and signed union authoriza-

tion cards.  They were the only employees to do so. On May 
20, Baumgardner and Oropeza were
 working at a jobsite where, 
they testified, Mike Hilligoss 
was the company superintendent.  
On that day, May 20, the Union filed its petition in the repre-
sentation case.  On the next 
day, May 21, Baumgardner and 
Oropeza showed their authorization cards to Hilligoss and told 

him that they supported the Union. Oropeza wore a union shirt. 
Baumgardner and Oropeza testified that Hilligoss was the 
highest ranking company official 
on the jobsite, and was ﬁthe 
boss.ﬂ  They could not leave the jobsite during working hours 

without his permission. He de
alt with subcontractors, and 
worked about 1 percent of the time with tools of the trade.  He 
sent Baumgardner and Oropeza 
to Home Depot for supplies. 
Company President Wilson testified that he ran numerous 
projects at the same time.  In the office were ﬁproject manag-

ersﬂ who spent time on the telephone bidding on new jobs.  
ﬁSuperintendentsﬂ and ﬁskilled laborﬂ were at the jobsites.  The 
ﬁskilled laborﬂ floated from jobsite to jobsite depending on 
need.  A superintendent would 
call a project manager and state 
that he needed help.  The project manager would then arrange 

to have an employee from another site transferred.   
Wilson discussed ﬁsuperintendentsﬂ and ﬁcrew leaders.ﬂ  He 
stated that ﬁsuperintendentﬂ c
ould hire and fire, that they 
worked with the architects, and could make certain changes in 
plans.  ﬁCrew leaders,ﬂ also called ﬁlead menﬂ could not hire or 
fire without the approval of the 
project manager.  Wilson stated 
that Hilligoss was a leadman. 
In response to the General 
Counsel™s subpoena, Respondent 
supplied a list of all personnel w
ith job descriptions.  That document lists Mike Hilligoss as a superintendent.
3  The Stipu-
lated Election Agreement lists all eligible voters and excludes 
supervisors.4  Hilligoss is not listed as an eligible voter. 
C. The Layoffs of Baumgardner and Oropeza 
Five days after the disclosure to Hilligoss, Baumgardner and 
Oropeza were working at the ﬁMRIﬂ jobsite.  Baumgardner was 
installing floorboards.  At abou
t 1 p.m., Wilson came to the 
jobsite.  This had never occurred 
prior to this time.  He had a 
conference with Hilligoss, and returned at about 2 p.m.  He 

approached the employees and told them that they were being 
laid off due to lack of work. 
 Baumgardner asked, ﬁWhat about the work I™m doing now?ﬂ  Wilson told him to get his tools and 

get off Wilson™s property.  W
ilson was very nervous, and his 
hands were shaking.  He ha
nded the employees a document 
stating that they were being laid off due to lack of work, and 
                                                          
 3 GC Exh. 8. 
4 GC Exh. 3. 
paid them each with checks up to the date of layoff.  Neither 

employee has been recalled. 
D. The Layoff and Recall of William Mutter and  
Michael Diamond 
Respondent laid off other empl
oyees on May 26 for the same 
asserted reason, lack of work, or, as Wilson put it, the failure to 
get enough new jobs.  The complaint alleges that two of these 
layoffs, those of Mutter and Diamond, were discriminatorily 
motivated.  Mutter had been working on the same project with 
Baumgardner and Oropeza.  He wa
s recalled to the same job on 
the payroll ending June 8, just a few days after his layoff.  Wil-

son™s explanation was that MRI, a health care facility, wanted 
an office for a new doctor and Mutter was on that job for a 
week.  On the following week, according to Wilson, Mutter 
was employed on a new project.  Wilson also recalled Michael 
Diamond.  His reason, Wilson stated, was that one project was 
running ahead of schedule, and they brought Diamond back to 
help install forms around the ground floors.  Wilson asserted 
that he used seniority and performance as criteria in his selec-
tion of employees for recall. 
E. Respondent™s Additional Reasons for the Layoff of 
Baumgardner and Oropeza In early 1999, Oropeza, prior to the time they signed union 
authorization cards, and Baumgardner were working on a Fri-
day in a ﬁclean roomﬂ at Cape Canaveral. The workday ran 

from 7 a.m. until 3 p.m.  After they got started, the NASA ad-
ministrator informed Respondent 
that they were creating too 
much dust, and that the work had to stop.  They were informed 

of this fact by Bill Cross, Respondent™s supervisor on the pro-
ject.  Cross gave them their paychecks for the pay period.  
Baumgardner and Oropeza gathered up their tools and equip-
ment, and checked out through security.  Tim Sanders, a super-
visor for Respondent, testified that
 Bill Cross was told to direct 
the employees to another project.  When they did not appear, 

Sanders asserted that Cross was 
called to verify that he had 
transmitted this order, and Cross did so.  Baumgardner and 

Oropeza denied that Cross had given them any such order.  
Cross did not testify. 
Baumgardner and Oropeza then decided to quit work for the 
day.  They went to a local establishment that served food and 
beer.  Tim Sanders came in, and testified that he saw a pitcher 
of beer and glasses on the employees™ table.  He told the em-
ployees to report to Wilson™s 
office the following Monday.  
They did so, and the meeting was attended by Wilson, Sanders, 

Baumgaredner, and Oropeza.  Wils
on told them that they could 
have checked with the office by using their mobile phones to 

determine whether they were needed elsewhere.  The employ-

ees agreed, and apologized for no
t calling in.  Sanders apolo-
gized for his actions in the restaurant.  There is no evidence that 
Baumgardner or Oropeza received or
al or written discipline as 
a result of this incident. 
Company President Wilson gave an extended rationale for 
the layoffs in May.  He concluded in April that the Company 

was not acquiring enough new jobs 
to sustain his payroll.  He 
then had about 12 employees and 
decided to layoff  7.  Actu-
ally, Wilson laid off five, five of
 them alleged.  Of these, only 
 DOUG WILSON ENTERPRISES 397Baumgardner and Oropeza had engaged in union activity.  Mut-
ter and Diamond, were recalled. 
 The fifth employee, who was 
laid off on May 26, was also recalled.  Union Official Robert 

McCoy testified that he inve
stigated the number of Respon-
dent™s jobs since the time of th
e June election.  Respondent™s 
practice was to place a company sign or a dumpster with the 
company name on it at jobsites 
where it was working.  McCoy 
submitted pictures of some of these jobsites.
5 At the hearing, Wilson advanced additional reasons for the 
layoffs of Baumgardner and Oropeza.  Thus, they did not get 
along with other employees, had 
alcohol on their breath at 
times, made racial slurs, and falsified time reports.  Wilson 
agreed that none of these allegations is made in an affidavit, 
which he submitted in response 
to an investigatory subpoena, 
and the employees denied them. 
F. Factual and Legal Conclusions 
The General Counsel has the burden of establishing a prima 
facie case that is sufficient to warrant an inference that pro-

tected conduct was a motivating factor in an employer™s deci-
sion to discipline an employee.  
Once this is established, the 
burden shifts to the Respondent 
to demonstrate that the disci-
pline would have been administer
ed even in the absence of the 
protected conduct.  The Genera
l Counsel must supply persua-
sive evidence that the employer acted because of antiunion 
animus.  It is undisputed that Baumgardner and Oropeza joined the Union and signed union authorization cards. There is also no 
dispute that they showed the 
union cards to Michael Hilligoss on May 21, the day after the Uni
on filed its petition in the rep-
resentation case.  There is also 
no dispute that Respondent laid 
them off 5 days later, on Ma
y 26, and has not recalled them. 
Respondent gave a variety of reasons for the layoffs.  The 
first reason was lack of business.  This reason is not persuasive.  
Two other employees who had 
not engaged in union activity 
were laid off at the same time, but were both recalled, one 
within a few days to the same
 job on which Baumgardner and 
Oropeza had been working.  A union agent observed and took 

photographs of various construction sites, which had Respon-
dent™s sign or a Dumpster after the layoffs.  There was no ad-

vance notice of the layoffs, cont
rary to Respondent™s custom.
6  Wilson showed up at the jobsit
e and had a consultation with 
Hilligoss, contrary to his usual custom.  When Baumgardner 
was told that he was being laid off because of lack of work, he 
asked about the work in which he was then engaged.  Wilson 
told him to get off Wilson™s property. 
At the hearing Wilson added new reasonsŠfailure to get 
along with other workers, alcohol on their breath, racial slurs, 
and falsification of records, r
easons which he had failed to enumerate by a prior affidavit.  The incident where Baumgard-
ner and Oropeza left the job at
 Cape Canaveral on midday be-
cause they were causing dust had no probative value.  The su-
                                                          
                                                           
5 GC Exhs. 17 and 23.  Some of the jobsites are those of the Sun 
Trust Bank, the Cocoa Beach Cham
ber of Commerce, the Ashburny 
Arms Hotel, and the United Methodist Church. 
6 Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981); approved 
NLRB v. Transportation Management Corp.
, 462 U.S. 
393 (1983); 
Manno Electric
, 321 NLRB 278 fn. 12 (1996). 
pervisor who assertedly told them to report to another job was 
not called as a witness.  In any event, apologies were ex-
changed in a meeting with the 
company president, and no oral 
or written discipline was administered. 
In order to establish that an
 employer disciplined an em-
ployee because of union activity, the General Counsel must 

prove that the employer had knowledge of that activity.  The 
Board has inferred employer 
knowledge in various circum-stances, such as cases where the employee attended a union 
meeting or wore distinctive union insignia.
7  Baumgardner and 
Oropeza attended a union meetin
g, and wore a union shirt. 
The General Counsel argues that Michael Hilligoss was an 
agent of Respondent, based on hi
s dealings with subcontractors 

and his purchase of supplies on the employer™s behalf.  Accord-
ingly, the employees™ notificati
on to Hilligoss of their union 
allegiance constituted notice to respond.
8  There is no doubt that Hilligoss engaged in these activities and manifested appar-
ent authority from Respondent to do so.  The General Counsel 
argues that this authority was manifested to the employees as 
well as the subcontractors and suppliers.  Section 2(2) of the 
statute includes in the definition of ﬁemployerﬂ any person 

acting as an agent of the employer.  On this reasoning, when 
the employees notified Hilligoss of their union activities, they 
were notifying the employer. 
And, finally, there is the testimony of the employees that 
Hilligoss was ﬁthe boss,ﬂ the top official at the jobsite, and that 
they could not leave without his permission.  Company Presi-
dent Wilson defined Hilligoss as a 
leadman.  It is difficult to 
credit this testimony in light of
 the fact that Respondent™s own 
personnel records list Hilligoss 
as a superintendent.  Wilson 
testified that superintendents had 
authority to hire and fire.   
Hilligoss was not called as a witness, and I infer that he 
would have testified adversely to
 Respondent™s cause if he had 
been called. 
On the basis of the foregoing reasons, I conclude that Re-
spondent had knowledge of Baumgardner™s and Oropeza™s 

union activities. 
I further conclude that Respondent™s reasons advanced for 
the layoffs of Baumgardner a
nd Oropeza, stated above, are 
implausible or contradicted by other believable evidence.  I 

therefore find that they are pretexts.  The Company™s submis-
sion of shifting and pretextual reasons for these layoffs war-
rants an inference that the real reason was something other than 
that stated by Respondent.  The court of appeals for the Eighth 
Circuit has stated  ﬁboth implau
sible explanations or false and 
shifting reasons support a finding of illegal motivation (authori-

ties cited).  Where an employer™s explanation fails to withstand 
scrutiny, it is considered pretextual and buttresses the General 
Counsel™s prima facie showing 
of unlawful discrimination.ﬂ  
York Products v. NLRB
, 132 LRRM 2030, 2033 (8th Cir 1989).  
Other evidence of Respondent™s unlawful motivation is the 
fact that the layoffs took place only 5 days after the employees 

notified Respondent of their uni
on activities.  In a case where 
the employer discharged employee
s 9 days after the advent of 
 7 The Developing Labor Law, 3d Ed. (ABA Section of Labor and 
Employment Law, 1988) p. 113. 
8 GC Br., 5. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 398the union movement, the Court of Appeals for the Second Cir-
cuit deemed the ﬁstunningly obvious
 timing of the layoffs,ﬂ in 
addition to other evidence to be sufficient to warrant an infer-

ence of unlawful motivation.  
NLRB v. Novelty Products Co.,
 424 F.2d 748, 750 (2d Cir. 1970).  
Respondent™s departure from its custom of giving advance notice of pending layoffs is further evidence of its illegal moti-
vation.  Wilson simply showed up 
at the jobsite without notice, 
and told the employees to get off his premises.  
I conclude that Baumgardner an
d Oropeza were laid off on 
May 26, because of their union activities, in violation of Sec-

tion 8(a)(3) and (1).  
With respect to Michael Di
amond and William Mutter, who 
did not engage in union activitie
s, the General Counsel argues 
that Respondent laid them off in
 order to legitimize the layoffs 
of Baumgardner and Oropeza, and thus to defeat the union 
movement.9  Since Baumgardner a
nd Oropeza were proponents 
of the Union, their departure would tend to reduce the chances 
of a successful union campaign. 
 However, the departure had to 
be ﬁlegitimateﬂ in order to be successful.  The layoffs of Dia-
mond and Mutter for the same asserted reason, lack of work, 
would tend to support that reason.  However, the reason was 
pretextual.  As the Eighth Circuit has stated, ﬁimplausible ex-
planations and false or shifting reasons support a finding of 
illegal motivation.ﬂ  
York Products
, supra.  The only possible 
motive Respondent could have had for the layoffs of Diamond 
and Mutter was to make it appear that the ﬁlack of businessﬂ 
reason was valid.  The layoffs
 of Diamond and Mutter thus 
supported the unlawful layoffs of Baumgardner and Oropeza, 
and were themselves unlawful.  
In accordance with my findi
ngs above, I make the following 
CONCLUSIONS OF LAW 
1. Respondent Doug Wilson Enterprises, Inc., is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act.  
2. United Brotherhood of Carpenters and Joiners of America 
Local 1765, AFLŒCIO is a labor 
organization within the mean-
ing of Section 2(5) of the Act.  
3. By laying off William Jay Baumgardner and Mark 
Oropeza on May 26, 1999, because they engaged in union ac-

tivities, and by laying off Michael Diamond and William Mut-
                                                          
 9 GC Br., p. 9. 
ter on the same date to legitimize the pretextual reason ad-
vanced for the layoffs of Baumgardner and Oropeza, Respon-
dent violated Section 8(a)(3) and (1) of the Act.  
4. The foregoing unfair labor practices affect commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.  
THE REMEDY 
It having been found that Respondent engaged in certain un-
fair labor practices, it is reco
mmended that it be ordered to 
cease and desist therefrom and take certain affirmative action 
designed to effectuate the policies of the Act.  
It having been found that Respondent unlawfully laid off 
William Jay Baumgardner and Mark Oropeza on May 26,1999, 
I shall recommend that Respondent be required to offer them 
immediate reinstatement to their former positions, dismissing if 
necessary any employees hired to
 fill those positions, or, if 
those positions do not exist, to 
substantially e
quivalent posi-tions, and to make them whole for any loss of earnings they 
may have suffered by reason of
 Respondent™s unlawful conduct by paying each of them a sum of
 money equal to the amount he 
would have earned from the date of his layoff to the date of an 
offer of reinstatement, less net earnings during such period, to 
be computed in the manner established by the Board in 
F. W. Woolworth Co., 90 NLRB 289 (1950) with interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).10 I shall recommend that Respondent be required to 
remove from its records all refere
nces to its unlawful layoffs 
found and inform each of the employees in writing that it has 
done so and that the layoffs will not be used as the basis of any 
future discipline.  
I shall also recommend that Respondent be required to make 
Michael Diamond and William Mutter whole for any loss of 
earnings they may have suffere
d by reason of Respondent™s 
unlawful conduct in the manner set forth above.  
The Union™s objection to the unlawful termination of bar-
gaining unit employees is 
sustained by the record, and warrants 
setting aside the election.  
[Recommended Order omitted from publication.] 
                                                          
 10 Under 
New Horizons
, interest is computed at the ﬁshort term Fed-
eral rateﬂ for the underpayment of taxes as set out in 26 U.S.C. § 6621.  
Interest accrued before January 1987 (the effective date of the amend-
ment) shall be computed as in 
Florida Steel Corp
., 231 NLRB 651 
(1977).   
 